Citation Nr: 1637283	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before a decision review officer (DRO) in February 2008 and the undersigned Veterans Law Judge in October 2012.  Copies of both transcripts are of record. 

The appeal was previously before the Board in July 2014 and January 2015.  In the January 2015 decision, the Board, in relevant part, remanded the issue above for further development under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file shows that the documents are either duplicative of the VBMS file or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation, considering the impairment from the disorders and his educational and employment background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished by a letter sent in November 2015.  The issue was then readjudicated in a March 2016 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.    

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Nonetheless, the Veteran was afforded VA examinations in June 2007, May 2008 and August 2014.  The Board finds that the examination reports, when taken together, are adequate because they describe the Veteran's service-connected back disability in sufficient detail so that the Board's conclusion is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Additionally, the Board finds that the RO has substantially complied with the July 2014 and January 2015 remand directives, which included providing the Veteran notice for a TDIU claim, obtaining any identified treatment records and considering whether referral to the Director of Compensation and Pension Service was necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board notes that the Veteran did not complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, or VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, as instructed by the previous Board remand, and as provided to him in a November 2015 correspondence.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, an additional remand is not necessary.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he is unemployable due to his service-connected low back disability. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a)(2015).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran is service connected for lumbosacral strain with scoliosis and degenerative joint disease, rated as 40 percent disabling from April 5, 2007, and as 20 percent disabling from May 23, 2008; and left ear hearing loss rated as noncompensable effective June 1, 2015.  The Veteran had a combined rating of 40 percent from April 5, 2007, and has a combined rating of 20 percent from May 23, 2008.   

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

In this regards, the Veteran was afforded a VA back examination in June 2007.  The functional impairment was noted as the Veteran could not bend or stoop repetitively, stand for prolonged periods or lift more than 35 pounds.  

On his January 2008 notice of disagreement the Veteran reported that his pain limits him from working.  

At the February 2008 DRO hearing, the Veteran reported that he was self-employed and there was a lot of work that he could no longer do.  The Veteran reported that his work consisted of lifting.  The Veteran reported that he remodels homes and does a lot of bending and stooping that causes a lot of pain in his back.  The Veteran reported that he had not worked since November of the prior year due to a combination of a lack of work and the pain he was in.  The Veteran reported that he was unable to do most of the jobs that were in his field.  

The Veteran was afforded another VA examination in May 2008.  The examiner noted that the Veteran's usual occupation was affected by chronic low back pain.  The effect of the condition on the Veteran's daily activity was low back pain with physical activity.  

In a May 2009 statement, the Veteran reported that he was having trouble bending and sitting up in a chair for a long time.  

An April 2008 VA treatment record noted that the Veteran was employed as a contractor.  

At the October 2012 Board hearing, the Veteran reported that he is self-employed and his back makes it difficult for him to do his job.  He reported that he has to "sub out" his work because a lot of the work he cannot do because he cannot bend, or stoop or lift things off the floor.  The Veteran reported that when he subcontracts out he receives "very little percentage".  

The Veteran was afforded another VA examination in August 2014.  The examiner noted that the effect of the Veteran's back disability on his ability to work was that prolonged standing, stair climbing and lifting over 25 pounds may cause prolonged back pain/stiffness

Based on the above, the Board finds that the Veteran's service connected lumbosacral strain with scoliosis and degenerative joint disease does not render him incapable of securing or following a substantially gainful occupation.  

First, the evidence of record illustrates that the Veteran is not currently unemployed.  Instead, the evidence of record shows that the Veteran is self-employed in his usual occupation of remodeling homes.  The Board notes that the Veteran is still able to perform his usual occupation, albeit, on a limited basis due to his service-connected low back disability.  That is, the Veteran has reported that he often has to subcontract out the jobs he receives due to his physical limitations.  The Veteran also reported that he receives "very little percentage" when he subcontracts out a job.  However, there is no evidence of record that the income from self-employment is marginal.  The Board again notes that the Veteran did not complete the Application for Increased Compensation Based on Individual Unemployability, or VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits as instructed by the previous Board remand.  The Board notes that the completion of these forms would have provided the Board with the necessary information to determine whether the income generated by the Veteran is only marginal as defined for TDIU purposes.  

The Board also acknowledges the Veteran's February 2008 DRO testimony that he has not worked since November of the prior year due to a combination of a lack of work and the pain he was in.  While the Board has considered the physical limitations caused by the Veteran's low back disability, the criteria is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find someone to employ him.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board also notes that, the availability of employment in the job market, i.e., potential job openings, is not a factor for consideration in determining entitlement to a TDIU rating.  See generally, Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (gives deference to the interpretation by VA's Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12, which indicates that the "availability of work" is an "extraneous factor" that is  irrelevant to a TDIU determination).  Additionally, the evidence of record, particularly the Veteran's own lay statements, demonstrates that due to his physical limitations he often contracts out the jobs he receives.  Therefore, even with his low back disability, the Veteran is still shown to be able to obtain jobs remodeling homes, when available.  

Additionally, while acknowledging that the Veteran has some limitations imposed by his service-connected low back disability, the evidence of record illustrates that he is fully capable of performing the physical and mental task required for gainful employment of a sedentary nature.  The Veteran appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required.  Moreover, the evidence of record does not illustrate that the Veteran's low back disability would prevent him from working with or under the supervision of others, or from interacting with the public.  In this regards, even with his low back disability, the Veteran has been self-employed for a number of years and has been shown capable of performing the task necessary to obtain and complete jobs in his field.  The Veteran has also been shown capable of obtaining jobs, contracting out the work, and ensuring that the job is completed by the contractor, despite his low back disability.  The Veteran's occupational history shows that he is capable of performing at minimum sedentary employment comparable to his experience being self-employed in home remodeling and working with subcontractors.  The Veteran's ability to obtain, delegate and complete jobs could be used in a number of positions, to include the Veteran's usual occupation of remodeling homes and other jobs with similar transferable skills.  In other words, the evidence of record demonstrates that the Veteran's service-connected low back disability is manifested by adverse symptomatology; he is not shown to be unable to perform some form of sedentary work that would comport with his occupational training.  

Moreover, the evidence, as described in detail above, does not show that the Veteran's service-connected disability is productive of an exceptional or unusual clinical picture.  Again, VA has specifically requested that the Veteran provide additional information regarding any employment problems and the amount of his earned income, but the Veteran has failed to provide that information.  Thus, under the circumstances of this case, there is nothing in the record which takes the Veteran's case outside the norm of similarly situated Veterans with a similar disability rating.  

Finally, the Board acknowledges that over the course of the appeal period the Veteran was granted service connection for left ear hearing loss.  However, the evidence of record is against a finding that the Veteran's left ear hearing loss impacts his ability to work, to include in combination with his low back disability.  See March 2015 VA audio examination.  

Accordingly, the Veteran is not unemployable due to his service-connected disabilities, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16(b), is not warranted.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the reasons expressed above, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16(b) as part of the claim for TDIU.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


